Exhibit 10.3

[FORM OF NON-OFFICER PERFORMANCE SHARE AGREEMENT]

POLYCOM, INC.

PERFORMANCE SHARE AGREEMENT

[NAME]

Employee ID Number: [Number]

NOTICE OF GRANT

Polycom, Inc. (the “Company”) hereby grants you, [Name] (the “Employee”), an
award of Performance Shares under the Company’s 2004 Equity Incentive Plan (the
“Plan”). The date of this Performance Share Agreement (the “Agreement”) is
[DATE] (the “Grant Date”). Subject to the provisions of Appendix A (attached),
Appendix B (attached) and of the Plan, the principal features of this award are
as follows:

 

Target Number of

Performance Shares:

   [________] Performance Period:    [INSERT PERFORMANCE PERIOD] Performance
Matrix:    The number of Performance Shares in which you may vest in accordance
with the Vesting Schedule will depend upon achievement of [INSERT DESCRIPTION OF
PERFORMANCE GOALS] and will be determined in accordance with the Performance
Matrix, attached hereto as Appendix B. Vesting Schedule:    [INSERT DESCRIPTION
OF VESTING SCHEDULE]*

IMPORTANT:

 

* Except as otherwise provided in Appendix A, Employee will not vest in the
Performance Shares unless he or she is employed by the Company or one of its
Subsidiaries through the applicable vesting date.

Your signature below indicates your agreement and understanding that this award
is subject to all of the terms and conditions contained in Appendix A, Appendix
B and the Plan. For example, important additional information on vesting and
forfeiture of the Performance Shares is contained in paragraphs 3 through 5 and
paragraph 7 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

 

POLYCOM, INC.     EMPLOYEE         [NAME]     [NAME]       [TITLE]     Date:
___________, 200_     Date: ___________, 200_

 

1



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF PERFORMANCE SHARES

1. Grant. The Company hereby grants to the Employee under the Plan an award of
the Target Number of Performance Shares set forth on the Notice of Grant,
subject to all of the terms and conditions in this Agreement and the Plan. The
number of Performance Shares in which the Employee may vest shall depend upon
achievement of [INSERT DESCRIPTION OF PERFORMANCE GOALS] for the Performance
Period and shall be determined in accordance with the Performance Matrix,
attached hereto as Appendix B. In accordance with the Performance Matrix, the
number of the Performance Shares in which the Employee may vest will range
[INSERT APPLICABLE RANGE]. The number of such Shares shall be determined by the
Committee following the end of the Performance Period and the review and
approval of the Company’s earnings results by the Company’s Audit Committee, in
accordance with the following rules. [INSERT APPLICABLE RULES]. When Shares are
paid to the Employee in payment for the Performance Shares, par value will be
deemed paid by the Employee for each Performance Share by past services rendered
by the Employee, and will be subject to the appropriate tax withholdings. Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
ascribed to them in the Plan.

(a) As used herein, [INSERT APPLICABLE DEFINITIONS].

2. Company’s Obligation to Pay. Each Performance Share has a value equal to the
Fair Market Value of a Share on the date that the Performance Share is granted.
Unless and until the Performance Shares have vested in the manner set forth in
paragraphs 3 through 5, the Employee will have no right to payment of such
Performance Shares. Prior to actual payment of any vested Performance Shares,
such Performance Shares will represent an unsecured obligation. Payment of any
vested Performance Shares shall be made in whole Shares only.

3. Vesting Schedule/Period of Restriction. Except as provided in paragraphs 4
and 5, and subject to paragraph 7, the Performance Shares awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
first page of this Agreement. Performance Shares shall not vest in the Employee
in accordance with any of the provisions of this Agreement unless the Employee
shall have been continuously employed by the Company or by one of its
Subsidiaries from the Grant Date until the date the Performance Shares are
otherwise scheduled to vest.

4. Modifications to Vesting Schedule.

(a) Vesting upon Leave of Absence. In the event that the Employee takes an
authorized leave of absence (“LOA”), the Performance Shares awarded by this
Agreement that are scheduled to vest shall be modified as follows:

(i) if the duration of the Employee’s LOA is sixty (60) days or less, the
vesting schedule set forth on the first page of this Agreement shall not be
affected by the Employee’s LOA.

 

2



--------------------------------------------------------------------------------

(ii) if the duration of the Employee’s LOA is greater than sixty (60) days, the
scheduled vesting of any Performance Shares awarded by this Agreement that are
not then vested shall be deferred for a period of time equal to the duration of
the Employee’s LOA.

(b) Death or Disability of Employee. In the event that the Employee incurs a
Termination of Service due to his or her death or Disability, the Performance
Shares subject to this Performance Share award shall vest on the date of the
Employee’s death or Disability as follows: [INSERT DESCRIPTION OF VESTING
CONDITIONS]

In the event that any applicable law limits the Company’s ability to accelerate
the vesting of this award of Performance Shares, this paragraph 4(b) shall be
limited to the extent required to comply with applicable law.

(c) Retirement of Employee. In the event that the Employee incurs a Termination
of Service due to his or her Retirement, the Performance Shares subject to this
Performance Share award shall vest on the date of the Employee’s Retirement as
follows: [INSERT DESCRIPTION OF VESTING CONDITIONS]

In the event that any applicable law limits the Company’s ability to accelerate
the vesting of this award of Performance Shares, this paragraph 4(c) shall be
limited to the extent required to comply with applicable law.

For purposes of this Agreement, “Retirement” means Termination of Service after
attaining either (a) age sixty-five (65), or (b) age fifty-five (55) plus a
number of Years of Service so that the sum of the Employee’s age and Years of
Service is at least sixty-five (65). For this purpose, the Employee’s “Years of
Service” equals the number of full months from the Employee’s latest hire date
with the Company (or any Subsidiary) to the date of Termination of Service,
divided by 12.

(d) Change in Control.

(i) In the event of a Change in Control, this award shall be subject to the
definitive agreement governing such Change in Control. Such agreement, without
the Employee’s consent and notwithstanding any provision to the contrary in this
Agreement or the Plan, must provide for one of the following: (a) the assumption
of this award by the surviving corporation or its parent; (b) the substitution
by the surviving corporation or its parent of an award with substantially the
same terms as this award; or (c) the cancellation of this award after payment to
the Employee in Shares of an amount equal to the Performance Shares subject to
this award at the time of the Change in Control. In the event the definitive
agreement does not provide for one of the foregoing alternatives with respect to
the treatment of this award, this award shall have the treatment specified in
clause (c) of the preceding sentence. The Committee may, in its sole discretion,
accelerate the vesting of this award in connection with any of the foregoing
alternatives. For purposes of this Agreement, “Change in Control” means the
occurrence of any of the following events: (a) any “person” (as such term is
used in Sections 13(d) and 14(d) of the 1934 Act) becomes the “beneficial owner”
(as defined in Rule 13d-3 of the 1934 Act), directly or indirectly, of
securities of the

 

3



--------------------------------------------------------------------------------

Company representing more than fifty percent (50%) of the total voting power
represented by the Company’s then outstanding voting securities; (b) the
consummation of the sale or disposition by the Company of all or substantially
all of the Company’s assets; (c) a change in the composition of the Board
occurring within a one-year period, as a result of which fewer than a majority
of the directors are Incumbent Directors; or (d) the consummation of a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation.
“Incumbent Directors” means directors who either (A) are Directors as of the
effective date of the Plan, or (B) are elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Directors at
the time of such election or nomination (but will not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

(ii) Notwithstanding anything herein to the contrary, in the event the Employee
incurs a Termination of Service within twelve (12) months following a Change in
Control on account of a termination by the Company (or any Subsidiary) for any
reason other than Misconduct or on account of a termination by the Employee for
Good Reason, then this award immediately will vest in one hundred percent
(100%) of the Performance Shares subject to this Performance Share award.

For purposes of this Agreement, “Good Reason” means, without the Employee’s
written consent, (a) a relocation of the Employee’s principal place of
employment by more than fifty (50) miles from the location immediately prior to
the Change in Control, (b) a reduction in the Employee’s base salary by more
than 10% or a material reduction in the Employee’s kind or level of benefits
(not including base salary, incentive compensation or equity compensation) that,
in either instance, is not applied to all similarly situated employees, or (c) a
change in the Employee’s duties that is materially inconsistent with the
Employee’s education, professional training and experience at the Company.

For purposes of this Agreement, “Misconduct” means (a) the commission of any act
of fraud, embezzlement or dishonesty by the Employee, (b) the Employee’s
conviction of, or plea of nolo contendre to, a felony, (c) any unauthorized use
or disclosure by the Employee of confidential information or trade secrets of
the Company or of any Subsidiary, or (d) any other intentional misconduct by the
Employee adversely affecting the business or affairs of the Company or of any
Subsidiary in a material manner. The preceding definition shall not be deemed to
be inclusive of all the acts or omissions that the Company (or any Subsidiary)
may consider as grounds for the dismissal or discharge of the Employee or any
other individual in the service of the Company (or any Subsidiary).

(iii) In the event of a Change in Control during the Performance Period, the
Performance Period shall be deemed to end immediately prior to the Change in
Control. The number of Performance Shares in which the Employee shall be
entitled to vest in accordance with the terms of this Agreement and the Vesting
Schedule set forth on the Notice of Grant shall be determined by the Committee
(as in existence prior to the Change in Control) and shall be the sum of

 

4



--------------------------------------------------------------------------------

(A) and (B) below. For this purpose, the Target Number of Performance Shares
shall be allocated on a pro rata basis between (i) the Company’s fiscal
quarter(s) within the Performance Period that were completed prior to the Change
in Control (the “Completed Period”) and (ii) the remaining fiscal quarter(s)
within the Performance Period (the “Remaining Period”).

(A) With respect to the Target Number of Performance Shares allocated to the
Completed Period, the number of Performance Shares in which the Employee shall
be entitled to vest will be determined by the Committee based on actual year to
date achievement for the Completed Period of the targets in [INSERT PERFORMANCE
GOALS] set forth in the Performance Matrix.

(B) With respect to the Target Number of Performance Shares allocated to the
Remaining Period, the number of Performance Shares in which the Employee shall
be entitled to vest shall equal 100% of such allocated Target Number of
Performance Shares.

Example for Paragraph 4(d)(3)(iii): For illustration purposes only, if the
Target Number of Performance Shares is 500 and a Change in Control occurs after
two completed fiscal quarters within the applicable Performance Period, the
number of Performance Shares in which the Employee shall be entitled to vest in
accordance with the terms of this Agreement and the Vesting Schedule set forth
on the Notice of Grant would be determined as follows:

 

  •  

Because the Company completed two fiscal quarters within the Performance Period
prior to the Change in Control, one-half (1/2) of the Target Number of
Performance Shares (or 250 shares) would be allocated to the Completed Period.
One-half (1/2) of the Target Number of Performance Shares (or 250 shares) would
be allocated to the Remaining Period.

 

  •  

The Company’s actual year to date performance for the two completed fiscal
quarters will be measured against the numbers set forth in the Company’s Annual
Operating Plan for [INSERT DESCRIPTION] for such year to date period. For the
year to date period, the Committee certifies that the Company’s [INSERT
PERFORMANCE GOALS] equaled [INSERT PERCENTAGE] of the numbers set forth in the
Company’s Annual Operating Plan. Per the Performance Matrix, [INSERT PERCENTAGE]
achievement entitles the Employee to vest (according to the Vesting Schedule) in
[INSERT PERCENTAGE] of the 250 shares allocated to the Completed Period (i.e.,
350 Performance Shares).

 

  •  

With respect to the Target Number of Performance Shares allocated to the
Remaining Period (i.e., 250 shares), the Employee will be entitled to vest in
100% of such shares or 250 Performance Shares.

 

  •  

The total number of Performance Shares in which the Employee will be entitled to
vest in accordance with the Vesting Schedule and the terms of the Agreement will
be 600 (i.e., 350 Performance Shares attributable to the Completed Period and
250 Performance Shares attributable to the Remaining Period).

5. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the
Performance Shares at any time, subject to the terms of the Plan. If so
accelerated, such Performance Shares will be considered as having

 

5



--------------------------------------------------------------------------------

vested as of the date specified by the Committee. If the Committee, in its
discretion, accelerates the vesting of the balance, or some lesser portion of
the balance, of the Performance Shares, the payment of such accelerated
Performance Shares nevertheless shall be made at the same time or times as if
such Performance Shares had vested in accordance with the vesting schedule set
forth on the first page of this Agreement (whether or not the Employee remains
employed by the Company or by one of its Subsidiaries as of such date(s)).
Notwithstanding the foregoing, if the Committee, in its discretion, accelerates
the vesting of the balance, or some lesser portion of the balance, of the
Performance Shares in connection with the Employee’s Termination of Service
(other than due to death) and if the Employee is a “specified employee” within
the meaning of Section 409A at the time of such Termination of Service, then any
such accelerated Performance Shares otherwise payable within the six (6) month
period following the Employee’s Termination of Service instead will be paid on
the date that is six (6) months and one (1) day following the date of the
Employee’s Termination of Service, unless the Employee dies following his or her
Termination of Service, in which case, the accelerated Performance Shares will
be paid to the Employee’s estate as soon as practicable following his or her
death, subject to paragraph 9. Thereafter, such Performance Shares shall
continue to be paid in accordance with the vesting schedule set forth on the
first page of this Agreement. For purposes of this Agreement, “Section 409A”
means Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and
any final Treasury Regulations and other Internal Revenue Service guidance
thereunder, as each may be amended from time to time (“Section 409A”).

6. Payment after Vesting. Any Performance Shares that vest in accordance with
paragraphs 3 through 4 will be paid to the Employee (or in the event of the
Employee’s death, to his or her estate) as soon as practicable following the
date of vesting, subject to paragraph 9. Notwithstanding the foregoing, if the
Employee is a “specified employee” within the meaning of Section 409A at the
time of the Employee’s Termination of Service (other than due to death), any
Performance Shares that vest on account of the Employee’s Termination of Service
(other than due to death) in accordance with paragraphs 3 through 4 will be paid
to the Employee no earlier than six (6) months and one (1) day following the
date of the Employee’s Termination of Service unless the Employee dies following
his or her Termination of Service, in which case, the Performance Shares will be
paid to the Employee’s estate as soon as practicable following his or her death,
subject to paragraph 9. Any Performance Shares that vest in accordance with
paragraph 5 will be paid to the Employee (or in the event of the Employee’s
death, to his or her estate) in accordance with the provisions of such
paragraph, subject to paragraph 9. For each Performance Share that vests, the
Employee will receive one Share.

7. Forfeiture. Notwithstanding any contrary provision of this Agreement, the
balance of the Performance Shares that have not vested pursuant to paragraphs 3
through 5 at the time of the Employee’s Termination of Service for any or no
reason will be forfeited and automatically transferred to and reacquired by the
Company at no cost to the Company.

8. Death of Employee. Any distribution or delivery to be made to the Employee
under this Agreement will, if the Employee is then deceased, be made to the
administrator or executor of the Employee’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

 

6



--------------------------------------------------------------------------------

9. Withholding of Taxes. When Shares are issued as payment for vested
Performance Shares, the Company (or the employing Subsidiary) will withhold a
portion of the Shares that have an aggregate market value sufficient to pay
federal, state, local and foreign income, social insurance, employment and any
other applicable taxes required to be withheld by the Company or the employing
Subsidiary with respect to the Shares, unless the Company, in its sole
discretion, either requires or otherwise permits the Employee to make alternate
arrangements satisfactory to the Company for such withholdings in advance of the
arising of any withholding obligations. The number of Shares withheld pursuant
to the prior sentence will be rounded up to the nearest whole Share, with no
refund for any value of the Shares withheld in excess of the tax obligation as a
result of such rounding. Notwithstanding any contrary provision of this
Agreement, no Shares will be issued unless and until satisfactory arrangements
(as determined by the Company) have been made by the Employee with respect to
the payment of any income and other taxes which the Company determines must be
withheld or collected with respect to such Shares. In addition and to the
maximum extent permitted by law, the Company (or the employing Subsidiary) has
the right to retain without notice from salary or other amounts payable to the
Employee, cash having a sufficient value to satisfy any tax withholding
obligations that the Company determines cannot be satisfied through the
withholding of otherwise deliverable Shares. All income and other taxes related
to the Performance Shares award and any Shares delivered in payment thereof are
the sole responsibility of the Employee. By accepting this award, the Employee
expressly consents to the withholding of Shares and to any additional cash
withholding as provided for in this paragraph 9.

10. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) will
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to the Employee (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
the Employee will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

11. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Subsidiary employing the Employee, as the case may be, and
the Company, or the Subsidiary employing the Employee, as the case may be, will
have the right, which is hereby expressly reserved, to terminate or change the
terms of the employment of the Employee at any time for any reason whatsoever,
with or without good cause. The transactions contemplated hereunder and the
vesting schedule set forth on the first page of this Agreement do not constitute
an express or implied promise of continued employment for any period of time. A
leave of absence or an interruption in service (including an interruption during
military service) authorized or acknowledged by the Company or the Subsidiary
employing the Employee, as the case may be, shall not be deemed a Termination of
Service for the purposes of this Agreement.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its General
Counsel, at 4750 Willow Road, Pleasanton, CA 94588, or at such other address as
the Company may hereafter designate in writing.

 

7



--------------------------------------------------------------------------------

13. Grant is Not Transferable. Except to the limited extent provided in this
Agreement, this grant of Performance Shares and the rights and privileges
conferred hereby will not be sold, pledged, assigned, hypothecated, transferred
or disposed of any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process, until the
Employee has been issued Shares in payment of the Performance Shares. Upon any
attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose of
this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
Performance Shares under this Agreement will be registered under U.S. federal
securities laws and will be freely tradable upon receipt. However, an Employee’s
subsequent sale of the Shares may be subject to any market blackout-period that
may be imposed by the Company and must comply with the Company’s insider trading
policies, and any other applicable securities laws.

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Additional Conditions to Issuance of Certificates for Shares. The Company
shall not be required to issue any certificate or certificates for Shares
hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Performance Shares as the Committee may establish from
time to time for reasons of administrative convenience.

17. Plan Governs. This Agreement is subject to all the terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

18. Committee Authority. The Committee will have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested). All actions
taken and all interpretations and determinations made by the Committee in good
faith will be final and binding upon the Employee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

8



--------------------------------------------------------------------------------

20. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this award of Performance Shares.

22. Amendment, Suspension or Termination of the Plan. By accepting this
Performance Shares award, the Employee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.

23. Labor Law. By accepting this Performance Shares award, the Employee
acknowledges that: (a) the grant of these Performance Shares is a one-time
benefit which does not create any contractual or other right to receive future
grants of Performance Shares, or benefits in lieu of Performance Shares; (b) all
determinations with respect to any future grants, including, but not limited to,
the times when the Performance Shares shall be granted, the number of
Performance Shares subject to each Performance Share award and the time or times
when the Performance Shares shall vest, will be at the sole discretion of the
Company; (c) the Employee’s participation in the Plan is voluntary; (d) the
value of these Performance Shares is an extraordinary item of compensation which
is outside the scope of the Employee’s employment contract, if any; (e) these
Performance Shares are not part of the Employee’s normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (f) the vesting of these Performance Shares will
cease upon termination of employment for any reason except as may otherwise be
explicitly provided in the Plan or this Agreement; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) these
Performance Shares have been granted to the Employee in the Employee’s status as
an employee of the Company or its Subsidiaries; (i) any claims resulting from
these Performance Shares shall be enforceable, if at all, against the Company;
and (j) there shall be no additional obligations for any Subsidiary employing
the Employee as a result of these Performance Shares.

24. Disclosure of Employee Information. By accepting this Performance Shares
award, the Employee consents to the collection, use and transfer of personal
data as described in this paragraph. The Employee understands that the Company
and its Subsidiaries hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or

 

9



--------------------------------------------------------------------------------

directorships held in the Company, details of all awards of Performance Shares
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in his or her favor, for the purpose of managing
and administering the Plan (“Data”). The Employee further understands that the
Company and/or its Subsidiaries will transfer Data among themselves as necessary
for the purpose of implementation, administration and management of his or her
participation in the Plan, and that the Company and/or any of its Subsidiaries
may each further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Employee
understands that these recipients may be located in the European Economic Area,
or elsewhere, such as in the U.S. The Employee authorizes the Company to
receive, possess, use, retain and transfer the Data in electronic or other form,
for the purposes of implementing, administering and managing his or her
participation in the Plan, including any requisite transfer to a broker or other
third party with whom he or she may elect to deposit any Shares of stock
acquired from this award of Performance Shares of such Data as may be required
for the administration of the Plan and/or the subsequent holding of Shares of
stock on his or her behalf. The Employee understands that he or she may, at any
time, view the Data, require any necessary amendments to the Data or withdraw
the consent herein in writing by contacting the Equity Programs for the Company
and/or its applicable Subsidiaries.

25. Notice of Governing Law. This award of Performance Shares shall be governed
by, and construed in accordance with, the laws of the State of California,
without regard to principles of conflict of laws.

 

10



--------------------------------------------------------------------------------

APPENDIX B

PERFORMANCE MATRIX

[INSERT PERFORMANCE MATRIX]

 

11